Case: 16-20429      Document: 00513913653         Page: 1    Date Filed: 03/15/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-20429                                   FILED
                                  Summary Calendar                           March 15, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MARIA TERESA DE LEON-POSADAS, also known as Maria Teresa DeLeon-
Posadas, also known as Maria Teresa De Leon, also known as Teresa Gonzalez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-559-1


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Maria Teresa De Leon-Posadas appeals the 42-month below-Guidelines
sentence imposed following her guilty plea conviction of illegal reentry into the
United States by a previously deported alien after a conviction of an
aggravated felony. She contends that the district court committed procedural
error because it did not expressly address her arguments for a downward



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20429     Document: 00513913653     Page: 2   Date Filed: 03/15/2017


                                  No. 16-20429

variance: (1) that the 16-level enhancement under U.S.S.G. § 2L1.2(b)(1)(A)
(2015) resulted in an unwarranted sentence uniformity regardless of the
relevant sentencing factors; (2) that she did not engage in violent conduct, and
her prior conviction for transporting undocumented aliens did not involve
violence; and (3) that she lived an otherwise law-abiding life while she was in
the United States. According to De Leon-Posadas, the district court’s failure
to address her arguments was clear error that affected her substantial right to
meaningful appellate review. Further, she asserts that the district court relied
on an erroneous presumption that the advisory Guidelines range was
reasonable. De Leon-Posadas concedes that she did not raise these arguments
in the district court. Thus, our review is limited to plain error. See United
States v. Narez-Garcia, 819 F.3d 146, 150 (5th Cir.), cert. denied, 137 S. Ct. 175
(2016); see also Puckett v. United States, 556 U.S. 129, 135 (2009).
      Although the district court may not have expressly addressed each of
De Leon-Posadas’s arguments; it did consider the parties’ submissions and
arguments; De Leon-Posadas’s allocution; the presentence report; and the 18
U.S.C. § 3553(a) factors and ultimately determined that a sentence below the
advisory Guidelines range was appropriate.         The district court based its
decision on the unusual character of the case, namely that De Leon-Posadas
was a hard-working, successful businesswoman, who had done well in the
community and who had been a good parent. However, her prior conviction for
transporting undocumented aliens was a serious offense for which she had
received a lenient sentence. After her deportation, she returned to the United
States illegally less than a year later. A sentence of less than 24 months would
not be an adequate deterrent.       Although the lack of express reasons for
rejecting De Leon-Posadas’s arguments may constitute clear or obvious error,
see Puckett, 556 U.S. at 135, the district court’s reasons for imposing the



                                        2
    Case: 16-20429    Document: 00513913653     Page: 3   Date Filed: 03/15/2017


                                 No. 16-20429

sentence are sufficient to “satisfy the appellate court that [it] has considered
the parties’ arguments and has a reasoned basis for exercising [its] own legal
decisionmaking authority.” Rita v. United States, 551 U.S. 338, 356 (2007). De
Leon-Posadas has not demonstrated that any error affected her substantial
rights as nothing in the record indicates that her sentence would have been
different if the district court had expressly addressed her arguments or
provided more explanation of the chosen sentence.         See United States v.
Whitelaw, 580 F.3d 256, 262–65 (5th Cir. 2009); United States v. Mondragon-
Santiago, 564 F.3d 357, 364–65 (5th Cir. 2009).
      Though De Leon-Posadas is correct that a district court may not presume
that the Guidelines range is reasonable and instead must make an
individualized assessment based on the particular facts, see Gall v. United
States, 552 U.S. 38, 50 (2007), the district court merely stated that the
Guidelines had been in place for many years and did not state or suggest that
the guidelines range was presumptively reasonable. The district court was
required to calculate De Leon-Posadas’s guidelines range under the 2015
Sentencing Guidelines before deciding whether to grant a downward variance.
See id. at 49; United States v. Rodarte-Vasquez, 488 F.3d 316, 322 (5th Cir.
2007). The district court correctly calculated the advisory guidelines range and
made an individualized sentencing decision based on the case facts, the parties’
submissions and arguments, De Leon-Posadas’s allocution, the presentence
report, and the Section 3553(a) factors. De Leon-Posadas has not shown that
the district court applied a presumption of reasonableness to the advisory
Guidelines range. Therefore, De Leon-Posadas has not shown reversible plain
error. See Puckett, 556 U.S. at 135.
      AFFIRMED.




                                       3